Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of PHH Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 9, 2012 SCOPIA PARTNERS LLC By: Scopia Fund Management LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA PARTNERS QP LLC By: Scopia Fund Management LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA PX LLC By: Scopia Fund Management LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA LONG LLC By: Scopia Fund Management LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member 1 SCOPIA INTERNATIONAL MASTER FUND LP By: Scopia Capital LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Manager SCOPIA PX INTERNATIONAL MASTER FUND LP By: Scopia Capital LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Manager SCOPIA FUND MANAGEMENT LLC By: /s/ Jeremy Mindich Name: Jeremy Mindich Title: Managing Director of the Managing Member SCOPIA CAPITAL LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Manager /s/ Matthew Sirovich MATTHEW SIROVICH /s/ Jeremy Mindich JEREMY MINDICH 2
